DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species A shown in figure 7 in the reply filed on 7/8/22 is acknowledged. Claims 1-14 and 21-26 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reinforcement structure in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The reinforcement structure is interpreted to have  a sidewall (511) and a bottom (512). (paragraph 37). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,4,5,6,8,9,10,12 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghoshal (US 6,474,074).  Regarding claims 1 and 10, Ghoshal discloses (figures 2 and 3) a semiconductor structure comprising heat transfer element, wherein the heat transfer element comprises a housing (enclosure to contain vapor channel, capillary region, hot points); a chamber (space within the housing) defined by the housing; a dendritic layer in the capillary region 220 disposed on an inner surface of the housing (figure 2 and column 3, lines 44-45); and a working fluid (260) within the chamber. Regarding claim 2, Ghoshai discloses that the dendritic layer comprises a plurality of dendritic structure and each of the dendritic structure comprise  a main branch and a plurality of side branches grown from the main branch.
  Regarding claim 4, Ghoshai discloses (figure 2) that the housing comprises a first portion (230) and a second portion (240) and the first portion and the second portion are sealed to define the chamber.  Regarding claim 5, Ghoshai discloses (figure 2) that the housing further comprises a reinforcement structure (structure near 270 include a sidewall and a bottom extend down from 230) penetrates the chamber and wherein the reinforcement structure connects the first portion and the second portion.  Regarding claim 6, Ghoshai discloses (figure 2, column 3, lines 44-45) that the dendritic layer is disposed on a bottom inner surface of the housing.  
Regarding claim 8, Ghoshai discloses (figure 3)  that the heat transfer element is a vapor chamber. Regarding claim 9, Ghoshai discloses (figure 1) that the working fluid used in a heat pipe or a vapor chamber is capable of undergoing gas-liquid phase changes within the chamber. 
Regarding claim 12, Ghoshai discloses ( figure 3) that the semiconductor structure comprising a computer chip, wherein the heat transfer element disposed over the chip.  Regarding claim 13, Ghoshai discloses that  the substrate is an electronic component (chip). Regarding claim 14, Ghoshai discloses (figure 3) a heat sink (heat dissipator) disposed over the heat transfer element
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 20090040726A1) in view of Tsai et al. (US 20100229394A1).   Hoffman discloses (figures 2-5) a semiconductor structure comprising heat transfer element, wherein the heat transfer element comprises a housing (10); a chamber (100) defined by the housing; a wick layer (12) disposed on an inner surface of the housing; and a working fluid (20) within the chamber. Hoffman further discloses that the wick layer (12) composed of any material or geometries that are conductive to enhance the flow of the working fluid due to capillary forces (paragraph 80). Regarding claims 1,2 and 10,  Hoffman does not disclose that the wick layer is a dendritic layer (claim 1,10) and each of the dendritic structure comprises a main branch and a plurality of side branches grown from the main branch (claim 2). Tsai discloses (figure 3g, paragraphs 8, and 35) a wick structure in a heat pipe, wherein the wick structure is dendritic layer (33’’) of dry powder having main branch and a plurality of side branches grown from the main branch (see figure 3G) for a purpose of improving the performance of the heat pipe and to save time and energy cost in making the wick. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tsai’s teaching in Hoffman’s device for a purpose of improving the performance of the heat pipe and to save time and energy cost in making the wick . 
Regarding claims 3 and 11, Tsai discloses (paragraphs 32 and 33) that the bottom of the wick layer is sintered or partially sintered for a purpose of bonding the wick layer to the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Tsai’s teaching in Hoffman’s device for a purpose of bonding the wick layer to the housing.  
  Regarding claim 4, Hoffman discloses (figure 2) that the housing comprises a first portion (101) and a second portion (102) and the first portion and the second portion are sealed to define the chamber.  Regarding claim 5, Hoffman discloses (figure 8) that the housing further comprises a reinforcement structure (13) penetrates the chamber and wherein the reinforcement structure connects the first portion and the second portion.  Regarding claim 6, Hoffman discloses (figure 8) that the wick layer (12) is disposed on a bottom inner surface of the housing.  Regarding claim 7, Hoffman discloses (figure 8) that the wick layer (12) is disposed on a bottom inner surface (surface of 101) and a top inner surface (surface of 102) of the housing. Since reference to Tsai teaches that the wick layer is a dendritic layer, the combination device of Hoffman and Tsai would yield the dendritic layer to be disposed on both the bottom and top inner surface of the housing. 
Regarding claim 8, Hoffman discloses (paragraph 82)  that the heat transfer element is a vapor chamber. Regarding claim 9, Hoffman discloses (paragraph 6) that the working fluid used in a heat pipe or a vapor chamber is capable of undergoing gas-liquid phase changes within the chamber. 
Regarding claim 12, Hoffman discloses ( figures 1,27, 31 and paragraph 108) that the semiconductor structure comprising a computer chip (heat source), wherein the heat transfer element disposed over the chip (heat source).  Regarding claim 13, the substrate (heat source) is an electronic component (chip). Regarding claim 14, Hoffman discloses (figure 21) a heat sink (160) disposed over the heat transfer element. Regarding claims 21 and 24, Hoffman disclose (figure 8) that the wick layer (12) is disposed on the reinforcement structure (13). Since reference to Tsai teaches that the wick layer is a dendritic layer, the combination device of Hoffman and Tsai would yield the dendritic layer to be disposed on the reinforcement structure. Regarding claims 22 and 25, Hoffman discloses (figure 34) a tube (15) connected to the chamber. Regarding claims 23 and 26, Hoffman discloses (paragraph 111) that the housing includes a sealant (sealing material such as polymer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 10,136,557) discloses (figure 10) a dendritic layer.
Chauhan et al. (US 2015/0060021A1) discloses a tree like shaped powder wick.
Cai et al. (US 8,482,921) discloses a heat spreader.
Mochizuki et al. (US 7,246,655B2) discloses a heat transfer device.
Lindemuth et al. (US 6,997,245) discloses a vapor chamber with sintered grooved wick.
Vanderwees (US 2020/0221605A1) discloses a dendritic layer.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763